This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond.
DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a group at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]
Please note, as mentioned in the below 112(b) rejection, claims 1-2 are being as interpreted as device/apparatus claims. In a device claim, only the structural limitations of the device are considered. Any steps of using the device do not differentiate the claim from the prior art. However, for informational purposes, any recited steps that are also disclosed by the prior art will also be mentioned. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Monakhov et al. (RU 23228406) in view of Drum Sampling (EPA standard operating procedure document). 
	With respect to claim 1, Monakhov et al. disclose the claimed device except for a column of liquid that is sealable by a finger. Monakhov et al. disclose a device (the Buoyometer [interpreted as a hydrostatic weighing device]) and method of self-determining the hydrostatic weight of one's body by:
a) Submerging fully in a liquid of known density (see pg. 2 of the machine translation of Monakhov et al.); 
b) Fully exhaling air from lungs/mouth (see pg. 3 of the machine translation of Monakhov et al.); 
c) Pulling Buoyometer until neutral buoyancy is attained (buoyant force exactly equal to force of gravity–see pg. 3 of the machine translation of Monakhov et al.), and, at that moment. 
d) Marking the depth of the Buoyometer's submersion (see pg. 3 of the machine translation of Monakhov et al.). 
While Monakhov et al. disclose a water inlet button for letting water in the buoyometer upon pressing and stopping water from going into the buoyometer when not pressed. which has the equivalent function of using a finger to block a hole (i.e. preventing more water from entering the device and sealing a column of liquid). 
Drum Sampling discloses a method of sealing a column of liquid in a tube so that the level of liquid can be read (Drum Sampling, pg. 22, Fig. 7, step 3 and pg. 7, col. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the teaching of Monakhov et al. with the teaching of Drum Sampling because it is a simple substitution of one known element for another to obtain predictable results. That is, replacement of the water inlet button with a simple finger stopper and hole system both have the predictable result of preventing more water from entering a device allowing a level of liquid to be read. 

	
	
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening or hole that is sealed by the person’s finger must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The end of the substitute specification submitted on 7/21/2021 includes the statement of no new matter. This statement must be submitted on a separate sheet so that it is not included in any published patent. 
The substitute specification is also objected to because it does not include a section entitled “Brief Description of the Drawings.” While Applicant may have mentioned the Figures in the specification, there should also be a section called “Brief Description of the Drawings” where each Figures is given a short description of what is depicted in that Figure. See the cited Fairbanks reference for an example of what this looks like. 
Appropriate correction is required.

Claim Objections
According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period (i.e., each claim is to be written as a single sentence). Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the patents cited in this Office action to get an idea of how claims should be written.
Claim 2 is objected to because it includes an extraneous period in line 2 of the claim. 

	
Claim 1 is objected to because of the following informalities:  
In claim 1, line 1, “the Buoyometer” has no antecedent basis in the claims. 
This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “buoyometer” exists in the claim, Applicant must first recite in the claims that there is “a buoyometer” before referring to “the buoyometer” or “said buoyometer.” 
In claim 1, line 7, “the column of liquid” has no antecedent basis in the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a “device . . . and method.” This is vague and indefinite because each claim must be directed to one of the four statutory categories of invention:
1) process, 2) machine (apparatus or device), 3) manufacture, or 4) composition of matter.

Claims 1 and 2 appear to be improperly  directed to both a device and method. For purposes of expediting examination, claims 1 and 2 will be given the broadest interpretation and will be interpreted as being directed to a “device.” 
Claims 1-2 refer to “the Buoyometer” which appears to be a proprietary name without any clear definition. Generic terminology should be used in claims in order clearly claim the subject matter. 
	Note, in claim 2, line 1, Applicant uses the phrase “can be utilized.” While there is nothing inherently wrong with this language, Applicant should be advised that the term “can be” indicates a possibility and the language following such a term is not necessarily required by the claim. 
	
	
Allowable Subject Matter
The following method claims 1-2 drafted by the examiner and considered to distinguish patentably over the art of record in this application, method claims 1-2 are presented to applicant for consideration: 

1. 	A method of self-determining the hydrostatic weight of a person's body comprising the steps of:
providing a hydrostatic weighing device comprising: 
		an open-ended tube with markings and a tube orifice; 
		a float member disposed within the open-ended tube; 
	fully submerging said person in a liquid of a known density; 
	exhaling air from lungs and mouth of said person;
	said person pulling the hydrostatic weighing device perpendicularly to a surface of the liquid, towards the person’s body until the person reaches a state of neutral buoyancy in the liquid; 
subsequently sealing the tube orifice with a finger of the person to statically retain the water in the open-ended tube; and
observing one of the markings on the open-ended tube which coincides with a level of liquid in the open-ended tube. 

2. 	The method of self-determining the hydrostatic weight of a person's body according to claim 1, wherein, 
	if the person floats on the liquid after fully exhaling the air from the lungs and mouth of the person, providing one or more weights of a known density on the person until the person is fully submerged in the liquid. 
	
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fairbanks, Monakhov et al. (RU 2312323), and Monakhov et al. (RU 2473071)  teach other devices for self-determining the hydrostatic weight of one’s body.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 21, 2022